      Case 1:18-cv-24910-FAM Document 3 Entered on FLSD Docket 11/26/2018 Page 1 of 1

AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                                   for the
                                                        Southern District of Florida


                         Cary Sherrill,                               )
                                                                      )
                                                                      )
                                                                      )
                            Plaintiff(s)                              )
                                                                      )
                                v.                                           Civil Action No. 18-cv-24910-FAM
                                                                      )
                 Carnival Corporation d/b/a                           )
                  Carnival Cruise Lines,                              )
                                                                      )
                                                                      )
                           Defendant(s)                               )

                                                    SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address) CARNIVAL CORPORATION d/b/a
                                           CARNIVAL CRUISE LINES,
                                           c/o NRAI Services, Inc., as Registered Agent
                                           1200 South Pine Island Road
                                           Plantation, Florida 33324



          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are:
                                           Brandon L. Chase, Esq.
                                           c/o Law Offices of Brandon L. Chase, P.A.
                                           2800 Ponce de Leon Boulevard, Suite 1100
                                           Coral Gables, Florida 33134


       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.




Date:             11/26/2018
                                                                                                   s/ Alex Rodriguez
